UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For March 18, 2011 Commission File Number: 1-6702 NEXEN INC. (Translation of registrant’s name into English) 801- 7th Avenue S.W. Calgary, Alberta, Canada, T2P 3P7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F
